DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 17 February 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the peripheral sidewall ending with an upper edge such that the lid has dimensions slightly greater than a perimetral opening circumscribed by the upper edge of the base and the upper edge extending likewise perimetrically more externally than the lower edge such that the upper edge and the lower edge are joined together by means of a permitrically  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 17 February 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added A multitude of the peripheral lines outside of the indentions of FIG. 13 have been modified to be broken and no longer closed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 20 is objected to because of the following informalities:  “food grade” of line 2 should be corrected to “food-grade”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation of claim 16 that the base has a .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is led to be indefinite as it is unclear what the metes and bounds of “the holes” of line 5 are.  Does this cover only the plurality of through-holes in the lid of line 5?  Does this cover the plurality of through-holes in the lid of line 5 and the at least one through-hole of the base and/or lid of lines 2-3?  Does this cover only the at least one through-hole of the base and/or lid of lines 2-3?  In order to apply art to the claim the limitation will be interpreted as the former, however further clarification and correction is required.
The limitation of “the peripheral wall” of line 6 is led to be indefinite.  It is unclear if this is a newly recited structure, part of the base, or part of the lid.  In order to apply art the claim the limitation will be interpreted as if it were the peripheral wall of the lid.
Claim 13 recites the limitation "the peripheral wall" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 13 that “the upper edge extends likewise perimetrically” is led to be indefinite.  The metes and bounds of “likewise perimetrically” are unclear.  It is unclear if the upper edge need only extend perimetrically or if the upper edge needs to extend perimetrically and protrude outwards from the sidewall like the lower edge.  In 
Claim 14 is led to be indefinite as it is unclear if “a peripheral wall” is a newly recited structure or refers to “the peripheral wall” of claim 13 from which claim 14 depends.
Claim 16 is led to be indefinite because it is unclear if “the edge” of line 6 is a newly recited structure, refers to the upper edge, the outer edge, or the perimetrically extending lower edge.  In light of the original disclosure the claim will be interpreted as the if it were the outer edge, however further clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borsboom (US 5605231).

Borsboom discloses the claimed invention except for the sheet of food-grade aluminum having a thickness of between 0.2 mm and 0.4 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the aluminum alloy (sheet of food-grade aluminum) have a thickness of between 0.2 mm and 0.4 mm in order to minimize the amount of materials and associated costs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  


    PNG
    media_image1.png
    317
    572
    media_image1.png
    Greyscale

Claim 14:  Borsboom discloses the tray 24’ (base) comprising a flat bottom and a peripheral sidewall ending with an upper edge and the lid 22’ having a flat central top portion and a peripheral wall extending perimetrically and ending at the bottom with an outer edge, wherein the outer edge of the lid 22’ has dimensions slightly greater than a perimetral opening circumscribed by the upper edge of the tray 24’ (base) so that in a closed configuration of the pizza box (multipurpose container) with the lid 22’ arranged on top of the tray 24’ (base), the lid 22’ and tray 24’ (base) are joined together in a releasable and stable manner (see fig. 13 and annotated fig. 16 below).

    PNG
    media_image2.png
    261
    859
    media_image2.png
    Greyscale


Claim 22:  Borsboom discloses the lid 22’ being lined at least partially with a liner 70 (layer of moisture absorbent material) (see fig. 15 and 16).
Claim 23:  Borsboom discloses the pizza box (multipurpose container) being light but does not disclose the weight being between 100 g and 400 g (see P. 0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the pizza box (multipurpose container) weigh between 100 g and 400 g for ease of transport and reduced fuel costs when used during delivery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.
Claim 24:  Borsboom discloses the pizza box (multipurpose container) being light but does not disclose the weight being between 100 g and 250 g (see P. 0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the pizza box (multipurpose container) weigh between 100 g and 250 g for ease of transport and reduced fuel costs when used during delivery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borsboom (US 5605231) as applied to claim 13 above, and further in view of Kim (US 20110293950).
Claim 20:  The combination discloses the claimed invention except for at least the inner surface of the sheet of food grade aluminum of the base being covered by a thin layer of paint suitable for contact with food products and heat-resistant.
Kim teaches coating a substrate of metal with a ceramic coating (thin layer of paint) (see P. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have covered the inner surface of the aluminum alloy (sheet of food grade aluminum) of the tray 24’ (base) with a ceramic coating (thin layer of paint) which is suitable for contact with food products and heat-resistant, as taught by Kim, in order to provide the pizza box (multipurpose container) with a non-stick coating to make cleaning for reuse easier.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (US 20120175367) further in view of Shibuya (US 20150253002).
Claim 13:  Lopes discloses a pizza pan set (multipurpose container) for ready-to-eat food having a bottom 1 (containing base) and a lid 2 for closing said bottom 1 (containing base), the lid 2 having holes 23 (at least one through-hole) for allowing vapours to escape, wherein the bottom 1 (base) and the lid 2 are both made of a thin commercial food grade metal, wherein the lid 2 has a plurality of side vents 26 (plurality of through-holes) for allowing the vapours to escape, wherein the side vents 26 (plurality 
Lopes does not disclose the base and the lid being made of a sheet-grade aluminum.
Shibuya teaches a food tray 9 formed of an aluminum-plated steel plate (sheet of food-grade aluminum) (see fig. 1 and P. 0042).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have made the pizza pan set (multipurpose container) out of aluminum-plated steel plate (sheet of food-grade aluminum), as taught by Shibuya, in order to provide strength from the steel and anti-corrosion properties from the aluminum as well as additional benefits in the form of aluminums ease of cleaning and non-toxicity.
The combination discloses the claimed invention except for the sheet-grade aluminum having a thickness of between 0.2 mm and 0.4 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the food-grade aluminum have a thickness of between 0.2 mm and 0.4 mm in order to minimize the amount of materials and associated costs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  
Claim 19:  The combination discloses the aluminum of the aluminum-plated steel plate (sheet of food-grade aluminum) having a uniform covering of steel (protective metal) (see fig. 1 and P. 0042 ‘002).

Claims 13, 14, 18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (US 20120175367) further in view of Borsboom (US 5605231).
Claim 13:  Lopes discloses a pizza pan set (multipurpose container) for ready-to-eat food having a bottom 1 (containing base) and a lid 2 for closing said bottom 1 (containing base), the lid 2 having holes 23 (at least one through-hole) for allowing vapours to escape, wherein the bottom 1 (base) and the lid 2 are both made of a thin commercial food grade metal, wherein the lid 2 has a plurality of side vents 26 (plurality of through-holes) for allowing the vapours to escape, wherein the side vents 26 (plurality of through-holes) are formed on the peripheral wall in succession extending perimetrically (see fig. 12 and 13 and annotated fig. 6 below, and P. 0045).
Lopes does not disclose the base and the lid being made of a sheet-grade aluminum.
Borsboom teaches a pizza box having a tray 24’ and a lid 22’ both made of aluminum alloy (sheet of food-grade aluminum) (see C. 7 L. 12-24 and fig. 13).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have made the pizza pan set (multipurpose container) out of aluminum alloy (sheet of food-grade aluminum), as taught by Borsboom, due to aluminums ease of cleaning, recyclability, and non-toxicity.
The combination discloses the claimed invention except for the sheet-grade aluminum having a thickness of between 0.2 mm and 0.4 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the food-grade aluminum have a thickness of between 0.2 mm and 0.4 
Claim 14:  The combination discloses the bottom 1 (base) comprising a flat bottom and a peripheral sidewall ending with an upper edge and the lid 2 having a flat central top portion and a peripheral wall extending perimetrically and ending at the bottom with an outer edge and wherein the outer edge of the lid 2 has dimensions slightly greater than the perimetral opening circumscribed by the upper edge of the base so that in a closed configuration of the pizza pan set (multipurpose container) with the lid 2 arranged on top of the bottom 1 (base) the lid 2 and the bottom 1 (base) are joined together in a releasable and stable manner, wherein flared rims 14 and 20 nest (see annotated fig. 4 and 6 above).  

    PNG
    media_image3.png
    227
    544
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    163
    603
    media_image4.png
    Greyscale

Claim 18:  The combination discloses raised ribs 22 (protrusions), formed as one piece on the lid 2 and raised ribs 11 (vertically corresponding indentations) formed on the bottom 1 (base), each raised ribs 11 (vertically corresponding indentations) having a shape complementing that of a corresponding raised ribs 22 (protrusions) (see fig. 14).
Claim 21:  The combination discloses a flared exterior rim 14 (at least one gripping means) projecting from the bottom 1 (base), wherein the flared exterior rim 14 (at least one gripping means) is formed as one piece with the bottom 1 (base) (see fig. 2).
Claim 23:  The combination discloses the pizza pan set (multipurpose container) being lightweight but does not disclose the weight being between 100 g and 400 g (see P. 0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the pizza pan set (multipurpose container) weigh between 100 g and 400 g for ease of transport and reduced fuel costs when used during delivery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.
Claim 24:  The combination discloses the pizza pan set (multipurpose container) being lightweight but does not disclose the weight being between 100 g and 250 g (see P. 0050).  It would have been obvious to one of ordinary skill in the art before the .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (US 20120175367) and Borsboom (US 5605231) as applied to claim 13 above, and further in view of Zelson (US 20020005367).
Claim 15:  The combination does not disclose the arrangement of claim 15.
Zelson teaches a filter holder 10 having a lid 11 and body 13 which can be joined in a substantially interlocking manner, wherein a sidewall of the body 13 has a peripheral rib formed as one piece and protruding outside close to the upper edge and a resealable and stable joint between the lid 11 and body 13 is achieved by overlapping a perimetral end flange of the peripheral wall of the lid 11 outside of a perimetral end flange of the sidewall of the body 13 until the outer edge of the lid 11 abuts the perimetral rib of the body 13 (see annotated fig. 6 below and fig. 5).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have replaced the flared rims 14 and 20 of Lopes with the peripheral rib and perimetral end flanges, as taught by Zelson, in order to allow the bottom 1 (base) and lid 2 to interlock such that the lid 2 will not accidentally shift, open, or slide off of the bottom 1 (base).



    PNG
    media_image5.png
    478
    546
    media_image5.png
    Greyscale


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (US 20120175367) and Borsboom (US 5605231) as applied to claim 13 above, and further in view of Kim (US 20110293950).
Claim 20:  The combination discloses the claimed invention except for at least the inner surface of the sheet of food grade aluminum of the base being covered by a thin layer of paint suitable for contact with food products and heat-resistant.
Kim teaches coating a substrate of metal with a ceramic coating (thin layer of paint) (see P. 0077).
.

Response to Arguments
The drawing objections in paragraphs 5 and 6 of office action dated 19 November 2020 are withdrawn in light of the amended disclosure filed 17 February 2021.
The specification objections in paragraph 7 of office action dated 19 November 2020 are withdrawn in light of the amended disclosure filed 17 February 2021.
The 35 U.S.C. § 112 rejections in paragraphs 10, 11, and 13 of office action dated 19 November 2020 are withdrawn in light of the amended claims filed 17 February 2021.
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Borsboom describes a container with central openings and not with holes formed on the peripheral wall in succession extending perimeterically, the Examiner responds that Borsboom explicitly discloses semicircular openings 78 in the lid which allow for some venting of moisture from the container and C. 6 L. 15-21 and from annotated figure 13 above that it can clearly be .
In response to applicant's argument that the position of the holes allowing a proper stacking of the containers, a lack of center holes, holes permitting stacking of the container and stopping the recirculation of the vapours among the containers, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that Borsboom cites aluminum only once and thus a person of ordinary skill would not find suggestion or motivation to select aluminum as the material of choice over plastics or ceramics, the Examiner replies that Borsboom explicitly discloses making the container sections out of aluminum alloys (see C. 7 L. 12-24).
In response to applicant’s argument that based upon the center hole and preference of containers made in plastic Borsboom would suggest to one skilled in the art to use the containers described therein for non-hot food unlike in the presently claimed invention, the Examiner replies that food container is explicitly disclosed as being usable with hot food items (see C. 4 L. 6-12) and that the use for ready-to-eat hot food is intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant’s argument that it would not have been obvious to one of ordinary skill in the art to have made a container in aluminum with a thickness of between 0.2 mm and 0.4 mm in order to minimize the amount of materials while maintaining product strength and durability, that applicant’s choice of thickness is not accidental or a matter of design choice, and that none of the inventions advantages are disclosed or can be extrapolated by combining and modifying the teachings of Lopes and Shibuya as suggested by the Examiner, the Examiner replies that Lopes is concerned with a thin commercial food grade metal and using advanced shapes to enable very thin metal that minimizes the amount of materials and resources while maintaining product strength and durability (see P. 0045).  As Lopes is concerned with the thickness of the metal it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the metal have a thickness of between 0.2 mm and 0.4 mm in order to minimize the amount of materials and associated costs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  
In response to applicant’s argument that Borsboom does not provide any suggestion or motivation to use aluminum the Examiner replies that “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it can be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law”.  MPEP 2144 I.	
In response to applicant’s argument against Lopes in view of Borsboom that Borsboom does not disclose all of the claimed limitations, the Examiner replies that this is a piecemeal argument as it is in response to a 103 rejection using multiple prior art references and that Borsboom is not relied upon to teach every claimed limitaiton.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that Borsboom does not provide any suggestion or motivation to use aluminum because it describes containers with central openings, the Examiner replies that this argument is not commensurate in scope with the rejection at hand as Borsboom is relied upon for a teaching of the use of aluminum alloy in a pizza box and is not relied upon for its central openings.  Further, the disclosure in Borsboom of central openings does not negate the relevance of its disclosure of using aluminum alloys in pizza boxes, in particular since the reference being modified, Lopes, is directed to a pizza pan set which has a lid 2 with holes 23 at its center.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736